

116 HR 6542 IH: Presidential Records Preservation Act
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6542IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mrs. Carolyn B. Maloney of New York introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 44, United States Code, to require the President make and preserve records, and for other purposes.1.Short titleThis Act may be cited as the Presidential Records Preservation Act. 2.Requirement to make and preserve recordsSection 2203(a) of title 44, United States Code, is amended—(1)by striking Through the implementation of records management controls and other necessary actions, the and inserting The; (2)by striking take all such steps as may be necessary to assure that and inserting make and preserve records containing adequate and proper documentation of;(3)by striking are adequately documented; (4)by inserting shall take all steps necessary to ensure before that such records; and (5)by inserting , including establishing records management controls to capture, manage, and preserve electronic messages and ensure that electronic messages are readily accessible for retrieval through electronic searches after law. 